Citation Nr: 0918256	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1966.  He died in October 2003.  The appellant is the 
Veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the appellant's testimony before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in August 2006, the Board remanded the issue on 
appeal for further development of the record.


FINDINGS OF FACT

1.  The Veteran died in October 2003 as the result of 
metastatic colon carcinoma.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The metastatic colon carcinoma is not shown to be 
causally related to the Veteran's period of service.  This 
disability was first demonstrated many years after the 
Veteran's separation from service.
 
4.  The preponderance of the competent medical evidence is 
against a finding that the cause of the Veteran's death was 
related to his active military service.

CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death and no 
applicable presumptions are met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 1310, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  The RO also notified the appellant 
of exactly which portion of that evidence was to be provided 
by her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
her claim and assist her in developing relevant evidence.  
Moreover, the RO readjudicated the appeal, most recently in a 
March 2009 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a February 2007 letter the 
RO notified the appellant of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection for cause of the Veteran's death is denied.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

In this case, the appellant was not provided with the proper 
notice; however, she demonstrated actual knowledge of what 
was required to substantiate a claim based on a condition not 
yet service-connected by arguing that the Veteran suffered 
from prostate cancer as a result of his service in Vietnam 
which ultimately led to his death.  In furtherance thereof, 
she submitted a treatment record which seems to indicate the 
Veteran received treatment for carcinoma of the prostate 
subsequent to his period of service.  She also submitted 
records which showed the Veteran had 135 days of temporary 
duty (TDY) foreign service.  Because the appellant 
demonstrated actual knowledge of what was necessary to 
substantiate her claim, she was not prejudiced. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board observes that the Veteran died in October 2003.  
The death certificate lists metastatic colon carcinoma as the 
cause of death.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

In reviewing the Veteran's service treatment records, the 
Board notes that the records contained no notations 
indicating complaints or findings pertaining to colon cancer 
(or metastasis to other organs related thereto) or any other 
types of cancer.  The appellant contends that the Veteran 
suffered from prostate cancer as a result of his service in 
Vietnam which caused his death.  In this regard, the Board 
notes that VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e), including prostate cancer, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).

In support of her contentions, the appellant submitted a 
single undated treatment record in which the Veteran is 
diagnosed with "adenocarcinoma of the prostate, stage III, 
status post low anterior resection, adjuvant radiation 
therapy to the pelvis with concurrent 5-FU and leucovorin."  
The appellant also submitted personnel records which showed 
the Veteran had 135 days of TDY foreign service; however, 
significantly, location is not specified.  He was awarded a 
Vietnam Service Medal which at minimum suggests some 
proximity to Vietnam during service.

In this case, however, the record provides no confirming 
evidence that Veteran had in-country service in Vietnam.  In 
any event it is not determinative to this case.

Initially, the medical evidence of record is not clear that 
the Veteran had prostate cancer.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The one page noting the prostate 
cancer, when read entirely, appears to be diagnosing the 
colon cancer and either the dictation or typing of prostate 
cancer is in error.  It appears at the top of the form that 
the colon cancer was noted, in the course of this page of the 
report, it is specifically noted that there are no tumors of 
the prostate.  Prostate cancer is never again noted in the VA 
or private records on file.  The colon is listed as the 
initial cite of the cancer with subsequent involvement of the 
liver and bladder.  Thus, it seems that this one document is 
in error as it is not internally consistent.  

Moreover, in any event, even if the Veteran did have service 
in-country in Vietnam and did have prostate cancer, the 
record does not show this claimed disease caused or 
contributed substantially or materially to cause his death.  
To that end, the Board emphasizes that the death certificate 
lists metastatic colon carcinoma as the cause of death.  All 
the other records on file indicate that is where the cancer 
started and that is the cancer that is treated.  There is 
nothing to indicate that any prostate cancer was related to 
death.  Colon cancer is not a disease that has been related 
to Agent Orange exposure, and as noted was first demonstrated 
years post-service.

The Board does observe that the numerous post-service 
treatment records are replete with documentation of the 
treatment the Veteran received for his colon cancer with 
metastasis to the liver and bladder.   However, the first 
showing of this disease is many years after the Veteran's 
service which is evidence against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this regard, the Board notes that there is no 
medical opinion of record as to the likely etiology of the 
colon cancer that is shown to have been the cause of the 
Veteran's death.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the Veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).   

In this case, however, the Board finds no basis for linking 
or associating this disease to the Veteran's period of active 
service.  Thus, there is no reasonable possibility that a VA 
medical opinion would result in findings favorable to the 
appellant.  Accordingly, the Board finds that an etiology 
opinion is not "necessary" in this case.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does 
not imply that the appellant is not sincere.  Although the 
appellant may sincerely believe that the cause of the 
Veteran's death was connected to his service, as a lay 
person, she is not competent to render a medical diagnosis or 
an opinion concerning medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The law is clear the 
record must show that a disorder or disease incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In the 
absence of such evidence, service connection for cause of the 
Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


